Filed 9/2/22 In re M.C. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re M.C. et al., Persons Coming Under
 the Juvenile Court Law.

 RIVERSIDE COUNTY DEPARTMENT
 OF PUBLIC SOCIAL SERVICES,                                              E078112

          Plaintiff and Respondent,                                      (Super. Ct. No. RIJ1600617)

 v.                                                                      OPINION

 A.C.,

          Defendant and Appellant.


         APPEAL from the Superior Court of Riverside County. Cheryl C. Murphy, Judge.

Affirmed.

         Elizabeth C. Alexander, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Teresa K.B. Beecham, County Counsel, and Prabhath Shettigar, Deputy County

Counsel, for Plaintiff and Respondent.

         Lauren K. Johnson, under appointment by the Court of Appeal, for M.C. and J.C.




                                                             1
                                               I.

                                      INTRODUCTION

       A.C. (Father) appeals the juvenile court’s jurisdictional and dispositional orders.

We affirm.

                                              II.

                      FACTUAL AND PROCEDURAL BACKGROUND

       In August 2021, the Riverside County Department of Public Social Services (the
                                                     1
Department) filed a Welfare and Institutions Code section 300 petition on behalf of

Father’s six-year-old child, M.C., and his five-year-old child, J.C. The petition alleged

Father and Mother (who is not a party to this appeal) failed to protect M.C. and J.C. (§

300, subd. (b)(1)).

       The petition contained eight specific allegations (b-1 through b-8) concerning

Father, Mother, or both of them. The first allegation (b-1) stated that Father failed to

appropriately supervise the children, who had to walk to school alone, because Father

was asleep. The allegation also said that while Father was asleep, J.C. played on the

couch, resulting in her falling and hitting herself on the table, which caused her to sustain

marks and bruises to her face. The second allegation (b-2) stated that Father neglected

J.C.’s medical needs, J.C. appeared malnourished, and she reported being hungry while in

his care. Father also delayed in following up on J.C.’s physician’s recommendation to

increase J.C.’s calorie intake. The third allegation (b-3) alleged that Father neglected the


       1
           All further statutory references are to the Welfare and Institutions Code.

                                               2
children’s safety in July 2021 in that his home had a “strong smell of marijuana,” clutter

and dirty laundry in the hallway, and a four-inch knife on the living room table. The

fourth allegation (b-4) stated that Father had a history of marijuana and

methamphetamine use, and had tested positive for marijuana in July 2021. Allegations b-

5, b-6, and b-8 concerned Mother only. Allegation b-7, however, stated that both parents

had a history with the Department due to substantiated allegations of general neglect,

domestic violence, and substance abuse. The Department later filed an amended petition,

but there were no changes to the (b)(1) allegations.

       After several continuances, the juvenile court held a contested jurisdictional

hearing in November 2021. The Department submitted on its reports and

recommendations filed before the hearing. The minors’ counsel suggested that additional

language and allegations should be added to the petition. Counsel provided the proposed

language to the juvenile court and the parties. Father’s counsel indicated she was

prepared to begin the hearing. After the social worker testified, the juvenile court closed

the matter to evidence and continued the hearing for argument.

       At the beginning of the continued contested jurisdictional hearing, the minors’

counsel stated she intended to argue to amend the allegations in the amended petition to

conform to the proof presented. Father’s counsel indicated that she was “ready to argue

the allegations.”

       After hearing argument from counsel for Mother, Father, and the minors, the

juvenile court found true the allegations in the amended petition as modified. The



                                             3
juvenile court modified the language in allegation b-1 to remove the language about J.C.

falling, adding that “various explanations were provided” to explain the “marks and

bruises to her face.” The court also revised allegation b-5, which stated J.C. “was

observed to have five scratches . . . about four inches . . . in length on her chest on or

about July 13, 2021. Both parents identified the other parent as the individual who

inflicted those scratches.”

        The juvenile court then added and found true three new (b)(1) allegations.

Allegation b-9 stated, “While in the care of the father, the minor, [J.C.], sustained marks

and bruises to her face. And the father, stepmother, minor, and minor’s sibling provided

different explanations for the injuries that occurred on or about June 7, 2021.” Allegation

b-10 stated, “There is a history of physical discipline in the home of the father, and that

the father previously admitted to spanking the minor multiple times on her bare bottom

for defecating on herself. In the 2019 [Child Abuse and Neglect (CAN)] exam indicated

that the minor had bruises, pattern, scars, and a fingernail injury concerning for inflicted

trauma.” Allegation b-11 stated, “On July 13, 2021, the minor, [J.C.], while at school did

not wish to return home with her father. Appeared nervous. Her hands were shaking.

And the child repeatedly said that she did not want to return home because her dad would

smack her, and it hurt. The child stated that every time they come, her father pow pows

her.”

        The juvenile court then adjudged M.C. and J.C. dependents of the court. The

court ordered physical custody to be retained by Father and Mother, but found that it was



                                               4
in the children’s best interest for Mother to have primary custody while Father would

have alternating weekend custody. Father timely appealed.

                                             III.

                                       DISCUSSION

       Father argues the allegations the juvenile court added to the petition and found

true should be reversed on due process grounds and that the true findings on allegations

b-1 and b-5 should be reversed for insufficient evidence. He also contends all of the

jurisdictional and dispositional orders should be reversed because there was no risk of

harm to the children. Finally, he argues the court abused its discretion by awarding

Mother primary custody. We reject Father’s contentions and affirm.

       A. Father’s Appeal Is Justiciable

       The Department and minors’ counsel argue Father’s appeal of the juvenile court’s

jurisdictional findings should be dismissed as moot because he does not challenge the

jurisdictional findings concerning Mother, which are sufficient to support the juvenile

court’s jurisdiction. Father, on the other hand, argues his appeal is justiciable and that we

should exercise our discretion to reach the merits because the jurisdictional findings

“affected” the juvenile court’s dispositional findings and orders and will “certainly

impact” future dependency and family court proceedings.

       “As a general rule, a single jurisdictional finding supported by substantial

evidence is sufficient to support jurisdiction and render moot a challenge to the other

findings.” (In re M.W. (2015) 238 Cal.App.4th 1444, 1452.) When, as here, an



                                              5
appealing parent does not challenge the jurisdictional findings concerning the other

parent, we still retain discretion to consider the merits of the parent’s appeal if the

findings “(1) serve[] as the basis for dispositional orders that are also challenged on

appeal [citation]; (2) could be prejudicial to the appellant or could potentially impact the

current or future dependency proceedings [citations]; or (3) ‘could have other

consequences for [the appellant], beyond jurisdiction’ [citation].” (In re Drake M. (2012)

211 Cal.App.4th 754, 762-763.) Courts have exercised this discretion in cases when the

parent’s appeal, if successful, would eliminate all jurisdictional findings against that

parent and potentially affect the juvenile court’s subsequent orders. (See, e.g., In re

Christopher M. (2014) 228 Cal.App.4th 1310, 1316-1317; In re Quentin H. (2014) 230

Cal.App.4th 608, 613; In re Drake M., supra, at pp. 762-763.)

       Father contends the first and second exceptions apply here. As to the second,

Father broadly claims the jurisdictional findings, if upheld, will negatively affect him in

future dependency and family law proceedings. But he fails to assert “a single specific

legal or practical consequence” that could result from the jurisdictional findings “within

or outside the dependency proceedings.” (In re I.A. (2011) 201 Cal.App.4th 1484, 1493.)

We therefore decline to exercise our discretion to reach the merits of Father’s appeal on

this basis. (See ibid.)

       Father next argues we should review the jurisdictional findings concerning him

because they led the juvenile court to grant primary physical custody of M.C. and J.C. to

Mother. Because the jurisdictional findings “‘serve[] as the basis’” for this challenged



                                               6
dispositional order, we exercise our discretion to address the jurisdictional findings

concerning Father. (See In re D.M. (2015) 242 Cal.App.4th 634, 639.)

         B. Due Process Challenge

         Father argues the amendments to allegations b-1 and b-5 and the entirety of

allegations b-9, b-10, and b-11 should be reversed because the juvenile court added them

and found them true in violation of his due process rights. In Father’s view, the juvenile

court violated his due process right to notice and an opportunity to be heard. Father

forfeited his due process challenge by failing to assert it in the juvenile court. (In re

Dakota H. (2005) 132 Cal.App.4th 212, 221-222; In re S.B. (2004) 32 Cal.4th 1287,

1293.)

         C. Allegations b-1 and b-5

         Father contends substantial evidence does not support the juvenile court’s true

findings on allegation b-1 and b-5. We disagree.

         “‘In reviewing the jurisdictional findings and the disposition, we look to see if

substantial evidence, contradicted or uncontradicted, supports them. [Citation.] In

making this determination, we draw all reasonable inferences from the evidence to

support the findings and orders of the dependency court; we review the record in the light

most favorable to the court’s determinations; and we note that issues of fact and

credibility are the province of the trial court.’” (In re R.T. (2017) 3 Cal.5th 622, 633.)

“To be sufficient to sustain a juvenile dependency petition the evidence must be

‘“reasonable, credible, and of solid value”’ such that the court reasonably could find the



                                               7
child to be a dependent of the court. . . . . [Citation.]” (In re R.M. (2009) 175

Cal.App.4th 986, 988.) Father bears “the burden of showing there is no evidence of a

sufficiently substantial nature to support the findings or orders.” (In re E.E. (2020) 49

Cal.App.5th 195, 206.)

       As for allegation b-1, Father does not challenge the juvenile court’s true finding

that he neglected the health and safety of the children in that he fails to provide the

children with appropriate supervision as the children have walked to school by

themselves due to the father sleeping. He challenges only the second part of the

allegation, which states that while he was sleeping the child, J.C. sustained marks and

bruises to her face, and various explanations were provided for the injuries. In Father’s

view, the juvenile court erred in finding this portion of the allegation true because

sufficient evidence showed that J.C.’s injuries were accidental.

       We review the juvenile court’s jurisdictional findings for substantial evidence. (In

re R.T., supra, 3 Cal.5th at p. 633.) If substantial evidence supports them, we must

affirm. (Ibid.) We may not reverse simply because the evidence supports a different

finding (e.g., that J.C.’s injuries were accidental). (Ibid.)

       Substantial evidence supports the juvenile court’s true finding on allegation b-1.

The social worker stated in a jurisdiction/disposition report that, according to an

interview with Father, J.C. suffered scrapes and bruises on her face as a result of falling

while Father was asleep. Consistent with that report, the social worker testified at the

contested jurisdictional hearing that Father told her that J.C. fell off the couch and hit



                                               8
herself while Father was asleep. Substantial evidence thus supports the juvenile court’s

finding true allegation b-1’s statement that J.C. suffered injuries while Father was asleep.

(See In re Marriage of Fregoso & Hernandez (2016) 5 Cal.App.5th 698, 703 [“The

testimony of one witness, even that of a party, may constitute substantial evidence.”].)

       J.C., M.C., Father, and Father’s girlfriend gave conflicting explanations for J.C.’s

injuries. J.C. said M.C. scratched her and hit her, but later recanted. Father said J.C. told

him that she hit her face while playing with M.C., but then Father and his girlfriend later

said J.C. hurt herself while at school. M.C. initially denied knowing that J.C. injured

herself, but later said that J.C. hit her head on the table. Substantial evidence thus

supports the juvenile court’s finding true allegation b-1’s statement that “various

explanations were provided as to [J.C.’s] injuries.”

       Allegation b-5 states that J.C. “was observed to have five scratches . . . about four

inches . . . in length on her chest on or about July 13, 2021” and that “[b]oth parents

identified the other parent as the one who inflicted the scratches.” Substantial evidence

supports the juvenile court’s finding the allegation true.

       It is undisputed that, on July 13, 2021, J.C. went to daycare with Father and had

five, four-inch-long scratch marks on her chest. Father argues the juvenile court erred in

failing to find Mother caused the scratches “contrary to [the] overwhelming evidence that

she was culpable for the injuries.” Although J.C. said Mother had scratched her, Mother

denied doing so and claimed Father had coerced J.C. into blaming her injuries on Mother.

Father denied causing the scratches and blamed Mother. Substantial evidence thus



                                              9
supports the juvenile court’s finding that “[b]oth parents identified the other parent as the

[one] who inflicted [the] scratches.”

       D. Risk of Harm

       Father contends the juvenile court’s jurisdictional and dispositional findings must

be reversed because there was no risk of harm to J.C. and M.C. at the time of the

contested jurisdictional hearing. We disagree.

       A jurisdictional finding under section 300, subdivision (b) requires “‘(1) neglectful

conduct by the parent in one of the specified forms; (2) causation; and (3) “serious

physical harm or illness” to the [minor], or a “substantial risk” of such harm or illness.’”

(In re Savannah M. (2005) 131 Cal.App.4th 1387, 1396.) The third element “effectively

requires a showing that at the time of the jurisdictional hearing the child is at substantial

risk of serious physical harm in the future (e.g., evidence showing a substantial risk that

past physical harm will reoccur).” (Ibid.) To establish a defined risk of harm at the time

of the jurisdiction hearing, there must be “‘some reason beyond mere speculation to

believe the alleged conduct will recur.’” (In re D.L. (2018) 22 Cal.App.5th 1142, 1146.)

       Substantial evidence supports the juvenile court’s finding that there was a

substantial risk of harm to J.C. and M.C. at the time of the jurisdiction hearing. Both

children suffered recurring, sometimes unexplained injuries while in their parents’ care in

the months before the hearing.

       In November 2019, both children had bruises on their bodies. J.C. said Father hit

her because she defecated in her pants. Father asserted he “might” have hit her too hard



                                              10
because she “‘shit all over herself.’” A few months later, Father admitted that he used

inappropriate physical discipline on both children.

       J.C. appeared malnourished and underweight in June 2021, just four months

before the jurisdiction hearing. When the social worker interviewed J.C. at school in July

2021, J.C. reported that she did not always have enough to eat at Father’s house.

Although Father has been attending to his children’s health needs and J.C.’s health had

improved, the fact that J.C. appeared underfed in the months before the jurisdictional

hearing supported the juvenile court’s assertion of jurisdiction.

       When the social worker asked J.C. asked if she wanted to go home to her Father’s

house, she appeared nervous and shaking. J.C. told the social worker that she was afraid

to return to Father’s care. She said that “‘daddy will smack me, and it hurts’” and that

“‘Every time they come, daddy pow pows me.’”

       Around the same time, Father acknowledged that his girlfriend had lied to the

social worker in June 2021 about the cause of some of J.C.’s injuries. The girlfriend said

J.C. got hurt at school, but J.C. and Father said she got hurt at home.

       In early July 2021, Father claimed his arm was in a cast because he walked

through a door. J.C. and M.C., however, said Father hurt his arm by punching the

kitchen counter. During this same time, the children walked themselves to school because

Father was asleep. And while visiting Father’s home, the social worker had observed a

strong smell of marijuana and a four-inch knife on the living room table where J.C. and

M.C. could grab it.



                                             11
       From this evidence, the juvenile court could reasonably find that J.C. and M.C.

remained at a substantial risk of serious harm. Substantial evidence thus supports the

juvenile court’s challenged jurisdictional/dispositional findings.

       E. Primary Custody

       Father contends the juvenile court erred by awarding primary custody of J.C. and

M.C. to Mother. We disagree.

       The juvenile court may award primary custody to one parent if the court finds that

it is in the best interest of the child. (See In re Stephanie M. (1994) 7 Cal.4th 295, 317.)

We will not reverse a custody determination unless the juvenile court clearly abused its

discretion. (Ibid.)

       The juvenile court here reasonably found that awarding primary custody of J.C.

and M.C. to Mother was in their best interests. Both children expressed fear about

returning to Father’s care, but had never expressed fear about returning to Mother’s care.

J.C. stated that Father frequently “pow pows” her, and Father admitted that he had used

inappropriate corporal discipline. Both children had sustained several injuries while in

Father’s care, yet he appeared to be “unaware” of what had happened.

       On this record, the juvenile court reasonably found that awarding primary custody

to Mother was appropriate and in the children’s best interests. The juvenile court did not

abuse its discretion in making that decision.




                                             12
                                          IV.

                                    DISPOSITION

     The juvenile court’s jurisdictional and dispositional orders are affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                             CODRINGTON
                                                                       Acting P. J.

We concur:


FIELDS
                        J.


RAPHAEL
                        J.




                                          13